J-S63038-15

NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,            :      IN THE SUPERIOR COURT OF
                                         :            PENNSYLVANIA
                 Appellee                :
                                         :
           v.                            :
                                         :
DONALD FRANCIS,                          :
                                         :
                 Appellant               :            No. 916 EDA 2015

   Appeal from the Judgment of Sentence entered on February 11, 2015
             in the Court of Common Pleas of Lehigh County,
            Criminal Division, No(s): CP-39-CR-0004292-2014;
                         CP-39-CR-0004317-2014

BEFORE: DONOHUE, MUNDY and MUSMANNO, JJ.

JUDGMENT ORDER BY MUSMANNO, J.:               FILED NOVEMBER 12, 2015

     Donald Francis (“Francis”) appeals from the judgment of sentence

imposed following his guilty plea to possession with intent to deliver a

controlled substance and possession of a controlled substance. See 35 P.S.

§ 780-113(a)(16), (30). Francis’s counsel, Amy E. Sonin, Esquire (“Sonin”),

ostensibly seeking to withdraw her representation, has filed a brief pursuant

to Anders v. California, 386 U.S. 738, 744 (1967). See Anders Brief at 7,

11-12, 18-23.

     Pursuant to Anders, when counsel believes an appeal is frivolous and

wishes to withdraw from representation, he/she must

     (1) petition the [C]ourt for leave to withdraw stating that after
     making a conscientious examination of the record, counsel has
     determined the appeal would be frivolous; (2) file a brief
     referring to any issues that might arguably support the appeal,
     but which does not resemble a no-merit letter; and (3) furnish a
J-S63038-15


      copy of the brief to the defendant and advise him of his right to
      retain new counsel, proceed pro se, or raise any additional points
      he deems worthy of this Court’s attention.

Commonwealth v. Edwards, 906 A.2d 1225, 1227 (Pa. Super. 2006)

(citation omitted); see also Commonwealth v. Santiago, 978 A.2d 349,

361 (Pa. 2009) (setting forth the requirements of the contents of an Anders

brief).

      Here, Sonin’s brief fulfills the requirements of Anders and Santiago.

Moreover, Sonin provided Francis with notice of her intention to seek

permission to withdraw from representation, a copy of the Anders Brief filed

on his behalf, and advised Francis of his rights in lieu of representation.

However, Sonin has failed to file a petition to withdraw as counsel with this

Court.1 See Edwards, 906 A.2d at 1227.

      We hereby Order Sonin to either file a proper petition to withdraw

that fulfills the requirements of Anders with this Court, or file an advocate’s

brief within thirty (30) days of the date this Order is filed.    In the event

Sonin files an advocate’s brief, the Commonwealth will be permitted thirty

(30) days to respond from the filing of the brief. Panel jurisdiction retained.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

1
  We note that Sonin appears to have provided a petition to withdraw to
Francis. See Letter, 6/5/15. However, no petition was filed with this Court.


                                  -2-
J-S63038-15



Date: 11/12/2015




                   -3-